Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, the limitation “a predicted ride vehicle trajectory” is indefinite because it was not from claim 1 how the ride vehicle may have and/or perform a trajectory movement since there is no specific structural component(s) of the ride vehicle recited in claim 1.  The term “trajectory” defines as “the curve described by a projectile, rocket, or the light in its flight”.  There is no structural component(s) of the ride vehicle recited in claim 1 to allow the ride vehicle to project or flight in a curvature manner.
Claims 2-11 are indefinite for being depended directly or indirectly upon claim 1.
Claim 12, lines 7-8, the limitation “receive sensor data indicative of a current movement profile of the ride vehicle from the sensor” is indefinite since there is no connection between ride vehicle, the VR processing circuitry, and the sensor recited in claim 12; or at least a position of the sensor within the ride to allow the sensor to collect data indicative of a current movement profile of the ride vehicle as claimed.  Furthermore, the function “generate a predicted movement profile of 
Claims 13-17 are indefinite for being directly or indirectly dependied upon claim 12.
Claim 18, line 5, the limitation “receive sensor data indicative of movement characteristics of a ride vehicle traversing a variable path of a variable ride environment” is indefinite for the same reason as set forth in claim 12.
Claims 19-10 are indefinite for being depended upon claim 18.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711